Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Objections
Claims 15 and 17 objected to because of the following informalities:  as the claims depended (directly and/or indirectly) from the method of claim 13, their preamble need to be “the method” and not “the system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al US 5,902,197 (“Davis”) in view of Holznagel US 4,706,087 (“Holznagel”).
	As per claim 1, Davis discloses a basketball backboard system (basketball system 80) (Figs. 1-9; 2:55-5:52) comprising: 
	a base having a top surface and at least one indentation in the top surface (base 10)(Figs. 1, 2 and 7; 3:8-27 and 4:41-5:12; note in particular Figs. 2 and 7 regarding the indentation); 
	a vertical support assembly nestable within the at least one indentation (Figs. 6 and 7 and 4:41-5:12 as well as 5:30-52 while the assembly in the folded, nested configuration), the vertical support assembly comprising 
	a hinge assembly (pivot pin assembly 38)(Figs. 4A-5; 4:4-48), 
	two front legs, each having an upper end secured to the hinge assembly and a lower end securable to the base (construed as elements of support 22 secure to hinge 38 at grooves 39 and other end secure to base 10)(Figs. 1,2 in conjunction to Fig. 5 and 3:7-23 and 4:22-47; see also the examiner’s markings), 

    PNG
    media_image1.png
    950
    916
    media_image1.png
    Greyscale

	two back legs, each having an upper end secured to the hinge assembly and a lower end secured to the base, (legs 12a and 12 secure to pivot pin 38 and to base 10)(Figs. 2. 3A and 4A; in conjunction to 3:50-4:21); and 
	a pole having a bottom end secured to the hinge assembly and a top end (middle element 24 at the lower end connected to hinge 38 and including a top end thereof)(Figs. 1, 2 and 4A and 4:4+)
	an extension arm securable to the top end of the pole (upper element 26 connected to the top end of the pole (24) at locking pin 28 )(Figs. 1 and 2; 3:24-40);
such that it extends above the top surface of the base when secured (in the secure position extension arm 26 extends above base 10)(Fig. 1)
	a backboard securable to the extension arm (backboard 50)(Figs. 1, 8 and 9; 2:55-3:7; 5:13-20); 
	and a rim securable to the backboard (rim 60)(Figs. 1, 8 and 9; 2:55-3:7; 5:13-20).
	Davis is not specific regarding the vertical support assembly completely nestable nested within the at least one indentation such that the vertical support assembly is flush with or below the top surface of the base.	
	Davis is not specific regarding the extension arm such that it extends above the top surface of the base  when the vertical support assembly is completely nested within the at least one indentation of the base.
	However in the field of support assemblies transitioned between an operation position (i.e. extend position) and a storage position (i.e. nested position), Holznagel discloses a vertical support assembly completely nestable within at least one indentation such that a vertical support assembly is flush with or below a top surface of the base (base 30 having bed 50 for housing support structure, frame 20, that including a hinge 26, members 16, 23, and etc. in a completely nested manner in Fig. 5 and also 2:64-3:42; 4:18-34).
	Holznagel also discloses an extension arm such that it extends above the top surface of the base  when the vertical support assembly is completely nested within the at least one indentation of the base (construed as bracket 14, which is equivalent to “an extension arm”  extends out of the base 30/50 as the vertical assembly is completely nested within the at least indentation of the base) (Fig. 5 and 4:35-55).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’ s vertical support assembly completely nestable nested within the at least one indentation such that the vertical support assembly is flush with or below the top surface of the base; as well as the extension arm such that it extends above the top surface of the base  when the vertical support assembly is completely nested within the at least one indentation of the base taught by Holznagel for the reason that a skilled artisan would have been motivated applying a known technique to a known device ready for improvement to yield predictable results for purposes of storage and transportation.
 	As per claim 2, with respect to further comprising a brace having a first end and a second end, wherein the first end is secured to a first of the two front legs and the second end is secured to a second of the two front legs, the examiner construed such brace as the plate, piece connected the legs of support 22 as shown by Davis in Figs. 2 and 7.  
	As per claim 3, with respect to wherein the base includes at least two wheels, note Davis’ Fig. 1 and 3:13-17 regarding wheels 11.
	As per claim 6, with respect to wherein the hinge assembly and the pole are disposed between the back legs in the at least one indentation, note Davis’ Fig. 2 whereas hinge assembly (38) and the pole (24) is between the back legs (12a-12b) and the base’s at least one indention.
	As per claim 13, Davis discloses a method for assembling a basketball backboard system (assembly of basketball assembly 80) (Figs. 1-9; 2:55-5:52), the method comprising: 
	providing a base having a top surface and at least one indentation on the top surface(base 10)(Figs. 1, 2 and 7; 3:8-27 and 4:41-5:12; note in particular Figs. 2 and 7 regarding the indentation), wherein a vertical support assembly is nested in the at least indentation (Figs. 6 and 7 in conjunction to 4:49-5:12 and 5:30-52 as the assembly in the collapsed/nested configuration), the vertical support assembly comprising a hinge assembly(pivot pin assembly 38)(Figs. 4A-5; 4:4-48), two front legs, each front leg having an upper end rotatably secured to the hinge assembly and a lower end securable to the base(construed as elements of support 22 secure to hinge 38 at grooves 39 and other end secure to base 10)(Figs. 1,2 in conjunction to Fig. 5 and 3:7-23 and 4:22-47; see also the examiner’s markings above with respect to claim 1),
	two back legs, each back leg having an upper end rotatably secured to the hinge assembly and a lower end secured to the base(legs 12a and 12 secure to pivot pin 38 and to base 10)(Figs. 2. 3A and 4A; in conjunction to 3:50-4:21), and a pole having a bottom end secured to the hinge assembly and a top end (middle element 24 at the lower end connected to hinge 38 and including a top end thereof)(Figs. 1, 2 and 4A and 4:4+); 
	securing an extension arm to the top end of the pole (securing upper element 26, extension arm, connected to the top end of the pole (24) at locking pin 28 )(Figs. 1 and 2; 3:24-40); mounting a backboard to the extension arm (backboard 50 mounted to upper element/extension arm 26)(Figs. 1, 8 and 9; 2:55-3:7; 5:13-20); 
	mounting a rim to the backboard(rim 60)(Fig. 1; 2:55-3:7); 
	rotating the front legs to a position wherein the lower end of each front leg is securable to the base, and the upper ends of the front legs and of the back legs and the hinge assembly is raised above the base (Figs. 1 and 2 in conjunction to 3:8-49); 	securing the front legs to the base (Figs. 1 and 2 in conjunction to Figs. 3A and 3B as well as 3:50-4:3; also see the examiner’s markings above) ; 
	rotating the hinge assembly until the pole is in a vertical position; and locking the pole in a vertical position (Figs. 1 and 2 in conjunction to Figs. 4A-5 as well as 4:4-47 as the rotation of the pole (24/26) to place the backboard in a play position, while locking hinge 38 to locked the assembly in a ready to play configuration).
	Davis is not specific regarding wherein the vertical support assembly is completely nested in the at least one indentation such that the vertical support assembly is flush with or below the top surface of the base.
	However, Holznagel discloses a vertical support assembly completely nestable within at least one indentation such that a vertical support assembly is flush with or below a top surface of the base (base 30 having bed 50 for housing support structure, frame 20, that including a hinge 26, members 16, 23, and etc. in a completely nested manner in Fig. 5 and also 2:64-3:42; 4:18-34).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’ vertical support assembly is completely nested in the at least one indentation such that the vertical support assembly is flush with or below the top surface of the base as taught by Holznagel for the same reasons discussed above with respect to claim 1.
	As per claim 21, since the claim’s limitations are very similar to claim 1, the examiner states that claim 21 is rejected over Davis and  Holznagel for the same reasons discussed above with respect to claim 1.
	It is important to note that such statement by the examiner is not merely 
to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above 
rejection, and not “paste and copy” similar limitations, thus to create unnecessary 
lengthy Office action.   
Claim(s) 4, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Holznagel  as applied to claims 1 and 13 above, and further in view of Anastasakis US 4,869,501 (“Anastasakis”).
	As per claim 4, Davis is not specific regarding wherein the pole is telescoping. 
	However, the use of a telescoping pole is well known in the art as taught  Anastasakis’s Fig. 1 (telescoping pole support member 14; 3:58-66) and/or section 68 of guide member 60 (4:22-42; note also 4:65-5:13 as the height adjustment).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’s wherein the pole is telescoping as taught by Anastasakis for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results forming a basketball system wherein a pole is telescoping to provide height adjustment for different levels as well as age of the users.
	As per claim 8, Davis is not specific regarding wherein the top end of the pole includes an attachment plate, wherein the extension arm is securable to the attachment plate. 
	However, Anastasakis discloses a top end of a pole includes an attachment plate, wherein an extension arm is securable to the attachment plate (Anastasakis’s Fig. 2 and 4 :22-47 regarding plate 76 connected to tube 70 (extension arm)).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’ the top end of the pole includes an attachment plate, wherein the extension arm is securable to the attachment plate as taught by Anastasakis for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way attaching an extension arm to the pole and to the basketball goal/backboard via a known attachment plate in a firm and secure manner to allow a play in the secure position, yet allow easy disassembly therefrom from the attachment plate for storage and/or transportation.   
	As per claim 9, with respect to wherein the extension arm comprises a first and second end, the first end being securable to the pole and the second end , note Davis’s Figs. 1 and 2 as well 3:24-40 as upper element 26 (extension arm) connected to the top end of the pole (24) at locking pin 28) and the second end connected to backboard 50.
	Davis is not specific regarding a backboard attachment plate for securing the backboard.  However, as discussed above, Anastasakis’s in Fig. 2 and 4 :22-47 regarding plate 76 connected to tube 70 (extension arm) and the plate 76 secures to backboard 20, discloses a backboard attachment plate for securing the backboard of an extension arm. 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’s extension arm with a backboard attachment plate for securing the backboard as taught by Anastasakis for the same reasons discussed above with respect to claim 8.
	As per claim 14, Davis is not specific regarding wherein the pole is telescoping, and wherein the method further comprises extending the telescoping pole to a desired rim height.
	However, Anastasakis discloses wherein the pole is telescoping, and wherein the method further comprises extending the telescoping pole to a desired rim height (Fig. 1 (telescoping pole support member 14; 3:58-66) and/or section 68 of guide member 60 (4:22-42; note also 4:65-5:13 as the height adjustment)).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’s wherein the pole is telescoping, and wherein the method further comprises extending the telescoping pole to a desired rim height as taught by Anastasakis for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results forming a basketball system wherein a pole is telescoping to provide height adjustment for different levels as well as age of the users.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Holznagel as applied to claim 1 above, and further in view of Nye et al US 7,691,015 (“Nye”).
	As per claim 7, Davis discloses wherein the at least one indentation comprises a centrally disposed indentation wherein the back legs and the pole are nested with the centrally disposed indentation (Figs. 6 and 7 (as well as Fig. 2 as the centrally disposed indentation) in conjunction 4:49-5:12 and 5:30-52 as the assembly in collapsed/nested configuration).
	Davis is not specific regarding and two side indentations disposed adjacent to and flanking the centrally disposed indentation, and the front legs are separately nested into the two side indentations.
	However, the use of a base with a central indentation and a plurality of sides indentation to house legs of a collapsed basketball system, is well known in the art as taught by Nye (Figs. 1-3 and 8 in conjunction to 6:29-42 and 7:57-8:17; see also Figs. 10-14 and 8:14-9:46).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’ base with two side indentations flanking the centrally disposed indentation, and the front legs are separately nested into the two side indentations as taught and suggested by Nye for the reason that a skilled artisan would have been motivated by Nye’s suggestion to use such means to facilitate more efficient storage and/or shipping (e.g. 7:57-65).
Claims 10, 12, 15,  and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Holznagel as applied to claims 1 and 13 above, and further in view of Parr et al US 6,019,690 (“Parr”) and Gipson US 5,760,751 (“Gipson”).
	As per claim 10, Davis is not specific regarding wherein the hinge assembly further comprises a U-shaped hinge bracket having a top and two sides defining an opening oriented front-to-back and each side having an arc-shaped slot with an arc length defining an angle; a rotation-limiting pin wider than the U-shaped hinge bracket, extending through each arc-shaped slot, and secured to the upper end of each back leg and passing through the arc shaped slot, such that the hinge bracket rotation-limiting pin is rotatable through the angle defined by the arc length of the arc-shaped slot; and a detent pin insertable through the upper ends of each back leg when the top of the hinge bracket is horizontally oriented; and a first spacer secured between the two sides of the bracket and capable of receiving the detent pin	
	However, in a similar devices of basketball system between collapsed/nested configuration and play configuration Parr discloses an hinge assembly further comprises a U-shaped hinge bracket having a top and two sides defining an opening oriented front-to-back (bracket having plates 28-30-32); and a first spacer secured between the two sides of the bracket and capable of receiving a detent pin; wherein the detent pin insertable through the upper ends of each back leg when the top of the hinge bracket is horizontally oriented (such as mounting means 38 and securing means 40 as facilitate the rotation of a post (support member 14) between collapsed/nested orientation (Figs. 3 and 4) and play orientation (Figs. 1, 2, and 7); as the mounting means and securing means are such that locking/unlocking the bracket to allow such rotation of the post/support; see also 3:17-46).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’ hinge assembly further comprises a U-shaped hinge bracket having a top and two sides defining an opening oriented front-to-back; and a first spacer secured between the two sides of the bracket and capable of receiving a detent pin; wherein the detent pin insertable through the upper ends of each back leg when the top of the hinge bracket is horizontally oriented as taught by Parr for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results utilizing any known hinge assembly that facilitate the position of the post between collapsed/nested position to a play configuration to firmly secure the post to allow safe game yet allow any easy collapsed thereof.
	Parr is not specific regarding and each side having an arc-shaped slot with an arc length defining an angle and a rotation-limiting pin secured to the upper end of each back leg and passing through the arc-shaped slot, such that the hinge bracket is rotatable through the angle defined by the arc length of the arc-shaped slot.
	However, the use of such slots, and limiting pin to facilitate position of a post between a collapsed/nested configuration to upright position is well known as taught by Gipson (such as bracket 28 having as side slots and a limiting pin within to limit the position of support 26 (Fig.1 in conjunction to Figs. 3 and 4 and 2:33-3:35).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Davis- Parr wherein each side having an arc-shaped slot and a rotation-limiting pin secured to the upper end of each back leg and passing through the arc-shaped slot, such that the hinge bracket is rotatable through the angle defined by the arc length of the arc-shaped slot 
 as taught by Gipson for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results utilizing any known hinge assembly that facilitate the position of the post between collapsed/nested position to a upright configuration to firmly secure the post to allow safe use yet allow any easy collapsed thereof when not in use.
	Within the modified device the rotation-limiting pin (as taught by Gipson) would have been wider than the U-shaped hinge bracket (as taught by Parr), extending through each arc-shaped slot, to facilitate the movement of the support between the nested position and the operation position via the hinge assembly through the arc shape slot and secure thereto.    
	As per claim 12, with respect to wherein the bottom end of the pole is secured to the top side of the U-shaped hinge bracket, note Parr’s Figs. 2 and 3-7 as the post/support 14 connected to base 10 (U-shape bracket 28-30-32).  Note also Gipson’s Figs. 3 and 4 as the connection of support 26 to U-bracket 28.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis wherein the bottom end of the pole is secured to the top side of the U-shaped hinge bracket as taught by Parr and/or Gipson for the same reasons discussed above with respect to claim 10.
	As per claim 15, Davis is not specific regarding wherein the hinge assembly further comprises a U-shaped hinge bracket having a top and two sides defining an opening oriented front-to-back and each side having an arc-shaped slot with an arc length defining an angle; a rotation-limiting pin wider than the U-shaped hinge bracket, extending through each arc-shaped slot, and secured to the upper end of each back leg and passing through the arc shaped slot, such that the hinge bracket rotation-limiting pin is rotatable through the angle defined by the arc length of the arc-shaped slot; and a detent pin insertable through the upper ends of each back leg when the top of the hinge bracket is horizontally oriented; a first sleeve secured between the two sides of the bracket and capable of receiving the detent pin.	
	However, in a similar devices of basketball system between collapsed/nested configuration and play configuration Parr discloses an hinge assembly further comprises a U-shaped hinge bracket having a top and two sides defining an opening oriented front-to-back (bracket having plates 28-30-32); and a first sleeve secured between the two sides of the bracket and capable of receiving the detent pin (such as mounting means 38 and securing means 40 as facilitate the rotation of a post (support member 14) between collapsed/nested orientation (Figs. 3 and 4) and play orientation (Figs. 1, 2, and 7); as the mounting means and securing means are such that locking/unlocking the bracket to allow such rotation of the post/support; see also 3:17-46).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’ hinge assembly further comprises a U-shaped hinge bracket having a top and two sides defining an opening oriented front-to-back; a first sleeve secured between the two sides of the bracket and capable of receiving the detent pin; wherein the detent pin insertable through the upper ends of each back leg when the top of the hinge bracket is horizontally oriented as taught by Parr for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results utilizing any known hinge assembly that facilitate the position of the post between collapsed/nested position to a play configuration to firmly secure the post to allow safe game yet allow any easy collapsed thereof.
	Parr is not specific regarding and each side having an arc-shaped slot with an arc length defining an angle and a rotation-limiting pin secured to the upper end of each back leg and passing through the arc-shaped slot, such that the hinge bracket is rotatable through the angle defined by the arc length of the arc-shaped slot.
	However, the use of such slots, and limiting pin to facilitate position of a post between a collapsed/nested configuration to upright position is well known as taught by Gipson (such as bracket 28 having as side slots and a limiting pin within to limit the position of support 26 (Fig.1 in conjunction to Figs. 3 and 4 and 2:33-3:35).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Davis- Parr wherein each side having an arc-shaped slot and a rotation-limiting pin secured to the upper end of each back leg and passing through the arc-shaped slot, such that the hinge bracket is rotatable through the angle defined by the arc length of the arc-shaped slot 
 as taught by Gipson for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results utilizing any known hinge assembly that facilitate the position of the post between collapsed/nested position to a upright configuration to firmly secure the post to allow safe use yet allow any easy collapsed thereof when not in use.
	Within the modified device the rotation-limiting pin (as taught by Gipson) would have been wider than the U-shaped hinge bracket (as taught by Parr), extending through each arc-shaped slot, to facilitate the movement of the support between the nested position and the operation position via the hinge assembly through the arc shape slot and secure thereto.     
	As per claim 17, with respect to wherein the bottom end of the pole is secured to the top side of the U-shaped hinge bracket, note Parr’s Figs. 2 and 3-7 as the post/support 14 connected to base 10 (U-shape bracket 28-30-32).  Note also Gipson’s Figs. 3 and 4 as the connection of support 26 to U-bracket 28.
	As per claim 18, with respect to wherein the step of rotating the hinge assembly comprises moving the rotation-limiting pin through the arc-shaped slot on the hinge assembly, note Gipson’s Fig. 3 (as the upright position) and Fig. 4 (the collapsed/nested position) as such movement is facilitate via the limiting pin moves within the arc shape slots of bracket 28; see also 2:24-37; 2:61-67 and 3:20-30.
	As per claim 19,with respect to wherein the step of locking the pole in a vertical position comprises inserting the detent pin into the first sleeve on the hinge assembly (claim 19), note Parr Figs. 1, 2, and 5-7 in conjunction to 3:17-46 as the support/pole 14 is vertically position relative to base 10/U bracket (28-30-32) and the mounting means 38 and securing means 40 are connected through aperture, holes within to secure the post in the vertical position (note that such means for securing the post in a vertical position such as pin, spring pins and alike).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Holznagel and Nye.
	As per claim 22, since the claim’s limitations are very similar to claim 1, the examiner states that claim 22 is rejected over Davis and  Holznagel for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.  
	With respect to the indentation, Davis discloses wherein the at least one indentation comprises a centrally disposed indentation wherein the back legs and the pole are nested with the centrally disposed indentation (Figs. 6 and 7 (as well as Fig. 2 as the centrally disposed indentation) in conjunction 4:49-5:12 and 5:30-52 as the assembly in collapsed/nested configuration).
	Davis is not specific regarding and two side indentations disposed adjacent to and flanking the centrally disposed indentation, and the front legs are separately nested into the two side indentations.
	However, the use of a base with a central indentation and a plurality of sides indentation to house legs of a collapsed basketball system, is well known in the art as taught by Nye (Figs. 1-3 and 8 in conjunction to 6:29-42 and 7:57-8:17; see also Figs. 10-14 and 8:14-9:46).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’ base with two side indentations flanking the centrally disposed indentation, and the front legs are separately nested into the two side indentations as taught and suggested by Nye for the reason that a skilled artisan would have been motivated by Nye’s suggestion to use such means to facilitate more efficient storage and/or shipping (e.g. 7:57-65).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-15, 17-19, 21 and 22 have been considered but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments filed 9/15/2022 have been fully considered but they are partially not persuasive.
	Applicant filed pre-appeal on 9/15/2022 and his arguments with respect to issue 1 were persuaded and thus the request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
	Applicant’s arguments, (issues 2 and 3) with regard to Davis does not disclose “two front legs, each having an upper end secured to the hinge assembly and a lower end securable to the base” as claimed in claims 1 and 13, are not persuasive.
	First, as clearly marked above, it is clear that within Davis the front legs are A) connected to the hinge at one end; and B) connected to the base at the other end, as claimed within claims 1 and 13.

    PNG
    media_image1.png
    950
    916
    media_image1.png
    Greyscale
 
	In addition, attention to 3:12-21 “preferably, a shaft support element 22 has one end pivotally attached to the front end of base 10. The other end of shaft support element 22 is removably attached at the connection between middle element 24 of the shaft and lower element 12 of the shaft.”  Also, consider 4:21-24 “FIG. 5 illustrates how the shaft support element 22 attaches to pivot pin 38 outside of each of the two cotter pins 42.”
	Thus, it is clear that within Davis the fronts legs 22 rotatably connected to the hinge assembly (38), at one end, and the other end securable to base 10, as require by claims 1 and 13.  
	With regard to issue 4, the examiner is unclear what is that applicant sought to argue as the examiner acknowledged that Davis is not specific as to the vertical support assembly completely nested within at least one indentation of the base. Again, the examiner relied upon a secondary reference, (e.g. Holznagel) for such teachings and not only Davis, but rather a modified Davis.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                   11/18/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711